USDC IN/ND case 3:21-cv-00036-DRL-MGG document 11 filed 07/26/21 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 ERWIN PILGRIM,

                      Plaintiff,

        v.                                        CAUSE NO. 3:21-CV-36 DRL-MGG

 GLOBAL TEL-LINK CORPORATION et
 al.,

                      Defendants.

                                   OPINION AND ORDER

       Erwin Pilgrim, a prisoner without a lawyer, filed a complaint against Global Tel-

Link and the Indiana State Prison Warden for preliminary and permanent injunctive

relief, alleging a due process violation. ECF 1, 3. The court denied the preliminary

injunction motion. ECF 5. Now, the complaint is ready to be screened, but the allegations

are too vague for the court to determine whether it states a claim. Under 28 U.S.C. §

1915A, the court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against an immune defendant. A filing by an unrepresented

party “is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

       Mr. Pilgrim says his Global Tel-Link trust fund account was frozen for suspected

fraud without prior notice or a hearing contrary to the due process clause of the
USDC IN/ND case 3:21-cv-00036-DRL-MGG document 11 filed 07/26/21 page 2 of 3


Fourteenth Amendment. ECF 1. Without access to his account, he cannot order hygiene

supplies or other toiletries. Id. He has not been told how to remove the freeze. Id.

       A claim under 42 U.S.C. § 1983 requires that Mr. Pilgrim allege (1) he was deprived

of a federal right (2) by someone acting under color of state law. Hanson v. LeVan, 967 F.3d

584, 597 (7th Cir. 2020) (citing Gomez v. Toledo, 446 U.S. 635, 640 (1980)). Looking at the

state actor requirement, it is clear that Ron Neal, the Indiana State Prison Warden, is a

state actor. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (noting that prison

warden can ensure any injunctive relief is carried out and so is a proper defendant

regardless if he participated in the alleged violation). Global Tel-Link, however, is a

private company contracted with the Indiana Department of Correction to provide

telephone and other services. See Indiana Department of Correction, GTL Information,

https://www.in.gov/idoc/about-idoc/offender-information/gtl-information/                (last

visited July 20, 2021); GTL, About GTL: The Corrections Innovation Leader,

https://www.gtl.net/about-us/ (last visited July 20, 2021). Private companies can be

considered a state actor under § 1983 if a company contracts to provide government

services to prisoners. Cf. Shields v. Ill. Dep’t of Corrs., 746 F.3d 782, 789 (7th Cir. 2014)

(noting that private corporation contracted to provide health care to prisoners is a state

actor for purposes of § 1983). Here, however, the extent of Global-Tel Link’s involvement

in managing the trust accounts is unclear, so the court is unable to determine whether the

complaint plausibly alleges the company is a state actor. Mr. Pilgrim needs to provide

more detail about Global-Tel Link’s role in managing the trust fund accounts.




                                             2
USDC IN/ND case 3:21-cv-00036-DRL-MGG document 11 filed 07/26/21 page 3 of 3


       Moreover, the complaint does not contain enough information to determine

whether it plausibly alleges a due process violation. For a plaintiff to be entitled to due

process, he must first have a liberty or property interest to protect. Scruggs v. Jordan, 485

F.3d 934, 939 (7th Cir. 2007). Mr. Pilgrim alleges that his trust fund account was frozen,

preventing him from buying hygiene supplies and other items from the commissary.

Mr. Pilgrim has a property interest in the funds in his account and the disposition of those

funds. See Campbell v. Miller, 787 F.2d 217, 222, 224 (7th Cir. 1986) (“It is beyond dispute

that Campbell has a property interest in the funds on deposit in his prison account.”). But

he does not have an accompanying right to access commissary, as long as the prison

otherwise provides necessities. See Hoskins v. Lenear, 395 F.3d 372, 374-75 (7th Cir. 2005)

(no federally protected liberty interest in loss of privileges); Thomas v. Ramos, 130 F.3d

754, 762 n.8 (7th Cir. 1997) (same). If Mr. Pilgrim is alleging solely that he is unable to

access commissary, he doesn’t state a due process violation. Mr. Pilgrim must provide

more information about what happened to his prison trust fund account and its funds.

       For these reasons, the court:

       (1) GRANTS Erwin Pilgrim until August 24, 2021 to file an amended complaint;

and

       (2) CAUTIONS Erwin Pilgrim if he does not respond by the deadline, this case will

be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the current

complaint does not state a claim for which relief can be granted.

       SO ORDERED.

       July 26, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court

                                             3
